Citation Nr: 1007559	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
evaluated as 30 percent disabling, from May 7, 2001 through 
April 1, 2002.

2.  Entitlement to an increased rating for hypothyroidism, 
evaluated as 10 percent disabling since April 2, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran's DD 214 reflects active service from June 1971 
to July 1975, with three years and nine months of prior 
active service noted. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted a 30 percent disability 
rating for the Veteran's hypothyroidism, effective May 7, 
2001, and assigned a 10 percent disability evaluation, 
effective April 2, 2002.  In April 2005, the Veteran 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge.

The Board notes that a request was received in October 2009 
to keep the record open to allow submission of additional 
evidence.  However, notwithstanding that the 30 days 
requested has passed, the Board is remanding this claim, as 
explained below.  The Veteran will be allowed to submit 
evidence while his claim is in remand status, rendering moot 
the request to leave the record open for 30 days.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2009, the Board received additional evidence 
submitted by the Veteran in support of his appeal, which the 
RO received and forwarded in October 2009.  The evidence 
consisted of an October 2009 statement from his private 
treating physician, private clinical reports dated in 
September and October 2009, VA treatment records dated in May 
2006 and August 2009, and the Veteran's own statement.

This evidence was received at the RO subsequent to the 
September 2009 supplemental statement of the case but within 
30 days after the Veteran was notified in October 2009 that 
his claims file had been received at the Board for 
adjudication, following remand.  The evidence was accompanied 
by a waiver of consideration by the agency of local 
jurisdiction, signed by a representative of The American 
Legion in October 2009.

However, in a January 2010 Appellate Brief Presentation, The 
American Legion stated it does not waive referral to the 
agency of original jurisdiction.  

Upon review of the evidence submitted, the Board is unable to 
fully grant the benefits sought.  Unfortunately, the 
regulations therefore require that the claim must again be 
remanded to allow the agency of original jurisdiction to 
review the newly submitted evidence and to prepare a 
supplemental case in accordance with 38 C.F.R. § 20.1304 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Review the additional evidence 
submitted subsequent to the September 
2009 supplemental statement of the 
case.

2.  After undertaking any other 
development deemed essential in 
addition to that specified above, 
readjudicate the Veteran's claims for 
increased rating for hypothyroidism, 
evaluated as 30 percent disabling from 
May 7, 2001 through April 1, 2002, and 
for an increased rating for 
hypothyroidism, evaluated as 10 percent 
disabling since April 2, 2002 with 
application of all appropriate laws and 
regulations, including appropriate 
consideration of lay witness 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, a supplemental statement 
of the case should be issued, and the 
Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should 
be returned to the Board, as 
appropriate.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


